Citation Nr: 1626570	
Decision Date: 07/01/16    Archive Date: 07/14/16

DOCKET NO.  11-32 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel




INTRODUCTION

The Veteran served on active duty from August 1964 to July 1967.  He received various decorations evidencing combat including the Combat Infantryman Badge and the Purple Heart Medal.  The appellate seeks benefits as his surviving spouse.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, that denied service connection for the cause of the Veteran's death.  

In December 2013, the Board requested a Veterans Health Administration (VHA) opinion and the VHA opinion was obtained in March 2014.  In March 2014, the appellant and her representative were properly provided with a copy of the VHA opinion.  In March 2014, the appellant's representative submitted additional argument in support of her appeal.  

In an April 2014 decision, the Board denied the appellant's claim for entitlement to service connection for the cause of the Veteran's death.  The appellant then appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In February 2015, the parties (the Veteran and the VA Secretary) filed a joint motion which requested that the Board's decision be vacated and remanded.  A March 2015 Court Order granted the motion.  

In June 2015 and September 2015, the Board remanded this appeal for further development.  





FINDINGS OF FACT

1.  The Veteran died in March 2011.  The death certificate lists the immediate cause of death as metabolic encephalopathy due to or as a consequence of methanol intoxication.  There was a notation that the manner of death could not be determined.  

2.  During the Veteran's lifetime, service connection was established for posttraumatic stress disorder (PTSD); residuals of gunshot wounds of the right shoulder; and residuals of a gunshot wound of the right upper arm.  

3.  The Veteran's service-connected PTSD and residuals of gunshot wounds of the right shoulder and right upper arm, with related alcohol dependence, contributed to his cause of death.  


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. §§ 1310, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.312 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board grants service connection for the cause of the Veteran's death.  As this represents a complete grant of the benefits sought on appeal, no discussion of VA's duty to notify and assist is necessary.  

To establish service connection for the cause of the Veteran's death, the evidence must show that a service-connected disability was either the principal cause or a contributory cause of death.  For a service-connected disability to be the principal (primary) cause of death, it must singly or with some other condition be the immediate or underlying cause of death or be etiologically related.  For a service-connected disability to constitute a contributory cause, it must contribute substantially or materially; it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  
38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.312 (2015).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).  

Alcohol abuse and drug abuse, unless they are a "secondary result" of an "organic disease or disability," are considered to be "willful misconduct."  See 38 C.F.R. §§ 3.301(c)(2), 3.301(c)(3).  The isolated and infrequent use of drugs by itself will not be considered willful misconduct; however, the progressive and frequent use of drugs to the point of addiction will be considered willful misconduct.  38 C.F.R. § 3.301(c)(3). 

38 U.S.C.A. § 105(a), as amended by section 8052(a) of the Omnibus Budget Reconciliation Act of 1990, prohibits a grant of "direct service connection" for drug or alcohol abuse on the basis of incurrence or aggravation in line of duty during service.  Pub. L. No. 101-508, § 8052, 104 Stat. 1388 , 1388-351 (1990); VAOPGCPREC 2-98 (Feb. 10, 1998).  However, a Veteran may be service connected for an alcohol or drug abuse disability acquired as secondary to, or as a symptom of, his or her service-connected disability.  Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).  In order to qualify for service connection in this regard, the Veteran must establish, by clear medical evidence, that their alcohol or drug abuse disability is secondary to or is caused by their primary service-connected disorder, and that it is not due to willful wrongdoing.  Allen, 237 F.3d at 1381.  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See Id. at 303-04.  The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

The appellant contends that the Veteran's service-connected PTSD and residuals of gunshot wounds of the right shoulder and right upper arm contributed to his death.  She specifically maintains that the Veteran's PTSD caused his alcoholism which led to his death from metabolic encephalopathy due to or as a consequence of methanol intoxication.  She also asserts that the Veteran's PTSD symptoms led him to ingest a methanal product that caused his death.  The appellant further reports that the Veteran drank alcohol due to the pain from his service-connected residuals of gunshot wounds of the right shoulder and right upper arm.  She essentially contends that the Veteran's self-medicating with alcohol due to his service-connected PTSD, as well as his pain from his gunshot wounds of the right shoulder and right arm, caused his death.  

The Veteran served on active duty from August 1964 to July 1967.  He received various decorations evidencing combat including the Combat Infantryman Badge and the Purple Heart Medal.  

The Veteran's service treatment records do not show treatment for metabolic encephalopathy or for methanol intoxication or for any alcohol problems.  

Post-service VA treatment records show treatment for multiple disorders, including respiratory failure; severe metabolic acidosis with methanol ingestion; encephalopathy secondary to methanol ingestion; mild hyponatremia; and PTSD.  The Veteran was also treated for residuals of his gunshot wounds of the right shoulder and right upper arm.  

For example, a November 1988 VA treatment entry notes that the Veteran was see status post a gunshot wound to the right shoulder in 1967.  It was noted that the Veteran had chronic right shoulder pain which was originally intermittent, but that was presently constant.  The Veteran stated that the pain increased with range of motion.  He indicated that his pain seemed to be improved with the use of a transcutaneous electrical nerve stimulation (TENS) unit and alcohol.  The assessment was chronic shoulder pain and possible bicipital tendonitis.  

A June 1996 VA psychiatric examination report includes a notation that the Veteran's claims file was reviewed.  As to subjective complaints, the Veteran reported that the he could not trust people.  He stated that he was very sensitive to noises and that he slept very poorly because of his painful shoulder.  He indicated that he had frequent nightmares during which he would see events replayed from his Vietnam experiences, and even events which happened during the day, which caused him a great deal of anger and apprehension.  The Veteran maintained that he drank a lot to numb his pain, usually no less than a 12-pack of beer.  He reported that he felt miserable all the time.  He related that he was angry, but that usually his major anger outbursts would happen four times a year.  The Veteran indicated that he did not care for food and that he just wanted to consume alcohol all the time so that his pain could be under control, both emotionally and physically.  He noted that he avoided crowded places and that he hated any kind of air show because they would remind him of, and trigger a great deal of fear regarding, what happened during his days in Vietnam.  He stated that his wife considered him to be nuts and that she wanted him to stop drinking alcohol.  The diagnoses were PTSD, severe, continuous; alcohol dependence, continuous; and cluster B personality traits.  

A March 2011 VA treatment report relates diagnoses of respiratory failure; severe metabolic acidosis with methanol ingestion; encephalopathy secondary to methanol ingestion; mild hyponatremia; and PTSD.  

The Veteran died in March 2011.  The death certificate lists the immediate cause of death as metabolic encephalopathy due to or as a consequence of methanol intoxication.  There was a notation that the manner of death could not be determined.  

The Board notes that there are several opinions of record that address the cause of the Veteran's death.  

In light of the evidence of record, the Board requested a VHA opinion which was obtained in March 2014.  The VHA opinion was provided by a psychiatrist.  The physician reviewed the Veteran's claims file and discussed his medical history in detail.  The physician commented that it was unlikely that the Veteran committed suicide by ingesting methanol.  The physician stated that the Veteran suffered chronically from alcohol dependence (DSM-IV) and an alcohol use disorder (DSM-V).  The physician maintained that it was likely that the Veteran ingested methanol not with the intention of dying by suicide, but with the intention of concealing the extent of his drinking.  

The physician reported that the Veteran suffered from alcohol dependence/alcohol use disorder dated from prior to 1988 and that it caused him to have functional difficulties including at least one legal issue in the mid-1990s.  It was noted that the Veteran's relationships with his family, including with the appellant, were affected by his drinking.  The physician stated that before the Veteran's death, the appellant had taken steps to address his drinking, including removal of his car keys and continually watching him to make sure he did not drink.  The physician stated that in February 2011, the appellant reported that she believed the Veteran had not been drinking recently.  The physician stated that, given such background, he found it greater than 50 percent likely that the Veteran drank methanol to hide the extent of his drinking.  

The physician reported that the Veteran's treatment records did not show evidence of previous suicidal ideation.  It was noted that the appellant's statements during the hospitalization before the Veteran's death suggested that she believed the Veteran would not have attempted suicide.  The physician indicated that given the sum of the total evidence, it was his opinion that the Veteran ingested methanol with the intention of concealing his drinking from his family.  The physician stated that he did not find that the Veteran intended to die, and that he would classify the Veteran's death as accidental in nature.  

A July 2015 statement from a VA psychologist notes that the Veteran's claims file was reviewed.  The psychologist reported that treatment records indicate the Veteran had problems with PTSD, chronic shoulder pain secondary to gunshot wounds, and alcohol problems.  The psychologist stated that a June 1996 VA psychiatric examination report relates diagnoses of PTSD, severe, continuous; alcohol dependence, continuous; and cluster B personality traits.  It was noted that, at that time, the Veteran stated he would drink a lot to numb his pain, usually no less than a 12-pack of beer.  The psychologist maintained that based on the Veteran's subjective complaints, the most reasonable reading was that he consumed alcohol to help lessen his physical pain.  The psychologist reported that nowhere in the records was there evidence of a specific nexus between the Veteran's PTSD and alcohol abuse/dependence.  The psychologist stated that although the incidence of alcohol dependence was higher in individuals with PTSD, there was no specific empirical evidence indicating a cause and effect relationship, regarding whether PTSD, in general, caused or aggravated alcohol dependence.  It was noted that professional opinions varied on that subject.  The psychologist commented that, therefore, whether or not the alcohol dependence was caused or aggravated by PTSD could not be determined without resorting to speculation.  

An additional December 2015 statement from a VA physician indicates that the Veteran's claims file was reviewed.  The physician discussed the Veteran's medical history in some detail.  The physician commented that it was less likely than not (less than 50 percent probability) that the Veteran's alcohol abuse was proximately due to or the result of his service-connected conditions.  

The physician stated that there was no objective evidence to support or suggest that the Veteran's alcohol abuse was caused or aggravated by his service-connected residuals of gunshot wounds of the right shoulder and muscles of the right upper arm.  The physician stated that the records actually show that although the Veteran expressed chronic pain in the right shoulder, the pain was stable and not severe enough to require chronically prescribed or over-the-counter pain medication.  The physician indicated that the Veteran reported that the pain was stable and that he declined further work-up for the condition.  It was noted that the Veteran did not state in the records in the several years preceding his death that the pain was of a degree which required him to self-medicate with drinking alcohol.  

The physician maintained that based on the review of the claims file, there was no evidence to support that disabling pain in the Veteran's right shoulder would have triggered the Veteran to self-medicate by drinking alcohol to excess.  The examiner stated an opinion regarding whether the Veteran's alcohol abuse was caused or aggravated by his PTSD had already been answered by another physician in July 2015.  

The probative value of medical opinion evidence "is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches. . . . As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the adjudicators . . ."  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The determination of credibility is the province of the Board.  It is not error for the Board to favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reasons or bases.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

The Board observes that the March 2014 VHA opinion, essentially, only addressed the issue of whether the Veteran committed suicide.  The physician, after a review of the claims file, found that it was unlikely that the Veteran committed suicide by ingesting methanol.  The physician stated that the Veteran suffered chronically from alcohol dependence and an alcohol use disorder.  The physician maintained that it was likely that the Veteran ingested methanol not with the intention of dying by suicide, but with the intention of concealing the extent of his drinking.  The physician did not specifically address whether a service-connected disability was either a principle cause or a contributory cause of the Veteran's death.  Therefore, the probative value of the VHA opinion is limited.  

The Board notes that the December 2015 statement from a VA physician indicates that it was less likely than not that the Veteran's alcohol abuse was proximately due to or the result of his service-connected conditions.  The physician stated that there was no objective evidence to support or suggest that the Veteran's alcohol abuse was caused or aggravated by his service-connected residuals of gunshot wounds of the right shoulder and muscles of the right upper arm.  The physician also stated that based on the review of the claims file, there was no evidence to support that disabling pain in the Veteran's right shoulder would have triggered the Veteran to self-medicate by drinking alcohol to excess.  The examiner stated an opinion regarding whether the Veteran's alcohol abuse was caused or aggravated by his PTSD had already been answered by a VA psychologist in July 2015.  

The Board observes that the physician, pursuant to the December 2015 statement, indicated that there was no objective evidence to support or suggest that the Veteran's alcohol abuse was caused or aggravated by his service-connected conditions.  The Board notes, however, that a June 1996 VA psychiatric examination report notes that the Veteran reported that he did not care for food and that he just wanted to consume alcohol all the time so that his pain could be under control, both emotionally and physically.  Additionally, a November 1988 VA treatment entry notes that the Veteran reported that his right shoulder pain was improved with the use of a TENS unit and alcohol.  Therefore, there is evidence of record suggesting a relationship between the Veteran's service-connected conditions and his alcohol dependence.  Further, the VA physician did not address whether the Veteran's alcohol dependence was related to his PTSD and just referred to a prior July 2015 statement from a VA psychologist.  Therefore, the Board does not find the opinions provided by the physician in the December 2015 statement to be very probative in this matter.  

The July 2015 statement from a VA psychologist indicates that based on the Veteran's subjective complaints, the most reasonable reading was that he consumed alcohol to help lessen his physical pain.  The psychologist also stated that although the incidence of alcohol dependence was higher in individuals with PTSD, there was no specific empirical evidence indicating a cause and effect relationship, regarding whether PTSD, in general, caused or aggravated alcohol dependence.  The psychologist did specifically note that professional opinions varied on that subject.  The psychologist also commented that, therefore, whether or not the alcohol dependence was caused or aggravated by PTSD could not be determined without resorting to speculation.  

The Board has obtained opinions from a VHA physician, a VA psychologist opinion, and another VA physician in regard to this case.  The psychologist, pursuant to the July 2015 statement, appears to have minimally found that there was a relationship between the Veteran's alcohol dependence and his service-connected residuals of gunshot wounds of the right shoulder and right upper arm, and that it could not be specifically determined if there was a relationship between his alcohol dependence and PTSD, but that the incidence of alcohol abuse was higher in individuals with PTSD.  The Board finds that the July 2015 opinions the VA psychologist are the most probative in this case as they are the most consistent with the evidence of record.  See Wensch v. Principi, 15 Vet. App. 362 (2001).  Therefore, the Board cannot conclude that there is not a relationship between the Veteran's alcohol dependence and his service-connected PTSD and residuals of gunshot wounds of the right shoulder and right upper arm.  

After considering all the evidence and resolving reasonable doubt in the appellant's favor, the Board finds that the evidence is at least in equipoise as to whether the Veteran's alcohol dependence, which led to his death from metabolic encephalopathy due to methanol intoxication, was substantially or materially contributed to by his service-connected PTSD and residuals of gunshot wounds of the right shoulder and right upper arm.  Accordingly, service connection is warranted for the cause of the Veteran's death.  


ORDER

Service connection for the cause of the Veteran's death is granted.  



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


